            Case 5:19-cv-05787-JMG Document 49 Filed 11/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAIMARIA BODOR,                                          )
individually and on behalf of all                        )
others similarly situated,                               )
                                                         )     Civil Action No. 5-19-cv-05787-JMG
                 Plaintiff,                              )
                                                         )
v.                                                       )
                                                         )
MAXIMUS FEDERAL SERVICES, INC.,                          )
                                                         )
                 Defendant.                              )
                                                         )



     ORDER REGARDING PENDING DISCOVERY DISPUTES AND DISCOVERY AND
                    DISPOSITIVE MOTIONS DEADLINES

      AND NOW, this 16th day of November, 2020, Plaintiff Jaimaria Bodor having filed a motion

to compel discovery [ECF No. 43], the Court convened a status conference by telephone on

September 23, 2020, at which time counsel for both parties were heard; after the parties jointly

submitted a letter raising additional discovery disputes, the Court convened a second status

conference on October 28, 2020, at which time counsel for both parties were heard; and the

parties having conferred and agreed as to the form of this Order, the Court orders as follows:

      1. Plaintiff’s motion to compel [ECF No. 43] will remain pending; however, Maximus need

         not file any response to Plaintiff’s motion at this time.

      2. Within 30 days of this Order, Plaintiff shall advise the Court of the status of the

         production, and whether further action is needed on Plaintiff’s pending motion to compel

         or on the discovery issues raised in the parties’ joint letter.

      3. The current deadlines for Phase I.A, Phase I.B, and class certification set out in the

         parties’ Stipulation on Joint Motion to Extend Discovery, Dispositive Motion, and Class
  Case 5:19-cv-05787-JMG Document 49 Filed 11/16/20 Page 2 of 2




Certification Deadlines, which was approved by the Court on September 8, 2020 [ECF

No. 42] shall be changed as follows:

   a. The deadline for Phase I.A discovery shall be extended from October 8, 2020 to

       December 7, 2020.

   b. The deadline for motions for summary judgment on the named Plaintiff’s claims

       shall be extended from November 8, 2020 to January 8, 2021, with any

       oppositions to be due on January 29, 2021.

   c. The deadlines for the close of Phase I.B discovery, expert disclosures, and class

       certification motions set out in the September 8, 2020 Stipulation shall be

       suspended until the deadline for Phase I.A discovery. On or around that date, the

       parties shall submit a proposed order setting forth an appropriate schedule for

       those deadlines.



                                             By the Court:

                                             /s/ John M. Gallagher
                                             U.S.D.J.
